Robinson, J. Appellant J. D. Parish was injured while riding as a guest in a truck owned by Ben M. Hogan and Company and being operated by Hogan’s employee, Piezel. The court directed a verdict for the defendant on the theory there was no evidence of willful and wanton misconduct on the part of Hogan’s driver which would sustain a verdict in favor of the appellant Parish. Before a guest in an automobile can recover against the owner or operator, he must show that the automobile was being driven in a willful or wanton manner. Ark. Stats., § 75-915 and § 75-913. Here there is no evidence whatever of willfulness or wantonness on the part of the driver of the truck. For a full discussion of the terms “willful” and “wanton” see Steward, Adm. v. Thomas, 222 Ark. 849, 262 S. W. 2d 901. The truck involved had an A-frame mounted on the rear extending upward for several feet. The mishap occurred when the driver, Piezel, attempted to cross a bridge and the A-frame came in contact with the superstructure of the bridge. Undoubtedly there is evidence that Piezel was negligent; he was either negligent in estimating the height of the A-frame in relation to the upper portion of the bridge, or he simply forgot about the A-frame being on the truck; but there is no evidence that such negligence amounted to willful and wanton misconduct. In fact, the appellant Farish testified: “Q. There was nothing said, no warning given you by Mr. Fiez.el? A. No, he thought it would go under there himself, I am satisfied, or he wouldn’t have pulled under there.” There is no evidence that the accident occurred from any other cause than that explained by the appellant, and his testimony does not make out a case of willful and wanton misconduct on the part of the driver of the truck. The court was correct in directing the verdict, and the judgment is therefore affirmed.